Title: From Thomas Jefferson to Robert Kinnan, 6 May 1805
From: Jefferson, Thomas
To: Kinnan, Robert


                  
                     Sir
                     
                     Washington May 6. 1805.
                  
                  I return you the papers recieved from Colo. Bentley which do not ascertain the quantity of lands claimed by mr Harrison. and unwilling to insist on a condition which tho’ secured by express compact with mr Ronald, may be thought hard with his family, I acquiesce in the relinquishment of the balance still due from them as an equivalent for the rightful claims of mr Harrison.
                  Resuming & Correcting therefore the statement of Sep. 4. which I formerly sent you, at it’s 6th. page, it will stand thus
                  
                  
                     
                        
                        
                        
                        £
                        s
                        d
                        
                     
                     
                        
                        Principal of costs paid
                        148
                        – 4
                        –2
                        
                     
                     
                        1800—
                        Feb. 6. 
                        Int. on do. to this date
                        
                             21
                        
                        
                           –17
                        
                        
                           –7
                        
                        
                     
                     
                        
                        
                        
                        170
                        – 1
                        –9
                        
                     
                     
                        
                        balance overpd on No. 7.
                        
                             59
                        
                        
                            –  2
                        
                        
                           –6
                        
                        
                     
                     
                        
                        
                        
                        110
                        –19
                        –3
                        
                     
                     
                        
                        May. 7.
                        Int. to this date
                        
                               1
                        
                        
                           –  7
                        
                        
                           –9
                        
                        
                     
                     
                        
                        
                        
                        112
                        –  7
                        –0
                        
                     
                     
                        
                        
                        Cr. paid by Taylor
                        
                             3
                        
                        
                           –12
                        
                        
                           –0
                        
                        
                     
                     
                        
                        
                        Balance due
                        108
                        –15
                        –0
                        
                     
                     
                        
                        
                        Int. on do. till paid
                        
                        
                        
                        
                     
                  
                  
                  Desirous therefore of winding up this long & weighty business I will pay you the balance here stated and interest within 60. days after you shall inform me that you will thereon give me a quietus. I need not repeat here the considerations which give me a just expectation of this; as they were sufficiently explained in the communication of Sep. 4.   Accept my salutations & assurances of respect & esteem.
                  
                     Th: Jefferson
                     
                  
               